Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.

 Claim Objections
Claim 2 objected to because of the following informalities:  
In line 2 of claim 2, a comma should be added between “so that” and “during a sputtering process,” such that the phrase reads “so that, during a sputtering process, the raised area prevents”
Appropriate correction is required.

Claim Interpretation
Regarding claim 1, the limitation “controller that is configured to control rotation of the upper shield and to cause the chamber to alternately sputter material from the first target and the second target without rotating the shield” is interpreted to require that the controller is programmed to rotate the upper shield between positions and to hold the shield in place during an alternating sputtering process. Similarly, the analogous limitation of claim 9 is interpreted to require that the controller is programmed to rotate the upper shield between positions and to hold the shield in place during alternating sputtering of molybdenum and silicon.

Claim Rejections - 35 USC § 112
Applicant’s amendments to claim 9 have overcome the previously cited rejection under 35 U.S.C. 112(a) and thus the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Shibamoto (US 20110168545 A1), and Mullapudi (US 20060231388 A1).
	Regarding claim 1, Daigo (US 20140360863 A1) teaches a sputtering chamber comprising two sputtering targets 207, wherein one target comprises SrRuO3 and the other target comprises another material for depositing a base film and wherein the targets are connected to cathodes through bonding plates (backing plate) (para 0044, 0046, 0050; Fig. 2A). Daigo also teaches a rotary shutter 203 (upper shield), wherein the shutter is rotated to perform pre-sputtering or to expose the targets 207 through opening portions (shield holes) (para 0061, 0062; Fig. 2A).
	Daigo fails to explicitly teach the first and second shield holes have diameters. However, Otani (US 20120164354 A1), in the analogous art of multi-target sputtering, teaches a rotatable shutter 116 wherein the holes (216a, 216b) in the shutter are circular and thus have diameters (para 0040; Figs. 1, 3A). Because Otani teaches that such shield hole shapes were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use circular shield holes in the shutter of Daigo with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
	The previous combination of Daigo and Otani fails to explicitly teach a controller configured to control rotation of the upper shield and to cause the chamber to alternately sputter the first material from the first target and the second material from the second target without rotating the upper shield. However, Daigo teaches double cathode type sputtering apparatus, wherein one target deposits the SrRuO3 film and the second target deposits the base film (para 0044, 0051) and that both targets are exposed simultaneously (see Fig. 2A). Therefore, the process of depositing a base film and SrRuO3 film in sequence would comprise alternately sputtering the first material and the second material without rotating the upper shield. Furthermore, Otani teaches a control part (controller) for controlling DC power sources (110a, 110b) connected to targets as well as a shutter driving part (120) for rotating a shutter (115, 116) similar to the shield of Daigo (Fig. 2A-2B), wherein two different layers may be alternately laminated using the control part (para 0050). Because Otani teaches that such controllers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the controller of Otani to control the shutter and targets of Daigo with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
	The combination of Daigo and Otani teaches the upper shield having a flat inside surface except for a region between the first shield hole (Daigo Fig. 2A). Additionally, the shutter 203 (upper shield) of Daigo appears to have a raised area in the region between the first and second shield holes due to the extension of rotation mechanism 204 (Fig. 2A).
The combination of Daigo and Otani fails to explicitly teach a raised area in the region between the first and second shield holes having a height sufficient so that, during a deposition process, the raised area prevents material sputtered from the first target from being deposited on the second target and to prevent material sputtered from the second target from being deposited on the first target. However, Shibamoto (US 20110168545 A1), in the analogous art of multi-target sputtering, teaches a partition (131) (raised area) in the region between a first and second target to prevent contamination between the targets (para 0009; Figs. 5C, 6). The shield of Shibamoto (see annotated Fig. 6) and shield of Daigo (Fig. 2a – 203) are both flat with openings for targets. Therefore, because Shibamoto teaches that such partition members were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the partition member of Shibamoto in the region between the shield holes of Daigo to further prevent contamination with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
The combination of Daigo, Otani, and Shibamoto teaches the length of the partition member (raised area) is longer than the diameter of the targets and associated shield holes (Shibamoto Fig. 5C – 131, 132, 133).
 The combination of Daigo, Otani, and Shibamoto fails to explicitly teach that the raised area has a height greater than one centimeter from the flat inside surface. However, Mullapudi (US 20060231388 A1), in the analogous art of multi-target sputtering, teaches cross-contamination shields (96) extending from a top shield (90) between each target (72) position, wherein the height of the cross-contamination shields depends on the height of the top plate (59) above the wafers (41) and is typically about 1-6 inches (para 0084; Fig. 3, Fig. 11). Shibamoto and Mullapudi both teach a member extending from the top shield intended to prevent contamination between the targets (Shibamoto para 0009, Fig. 6 – 131; Mullapudi Abstract, Fig. 11 – 96). Because Shibamoto and Mullapudi teach similar partitions between targets, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the height and length dimensions of Shibamoto’s partition with those of the Mullapudi cross-contamination shield because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Annotated Fig. 6 (Shibamoto)

    PNG
    media_image1.png
    571
    656
    media_image1.png
    Greyscale


	
Regarding claim 2, the combination of Daigo, Otani, Shibamoto, and Mullapudi teaches the partition (131) (raised area) in the region between a first and second target prevents contamination between the targets (Shibamoto para 0009; Figs. 5C, 6).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Shibamoto (US 20110168545 A1), and Mullapudi (US 20060231388 A1), as applied to claim 1 above, and further in view of Wang (US 20170178877 A1) and Hong (US 20050133365 A1).
Regarding claim 3, the previous combination of Daigo, Otani, Shibamoto, and Mullapudi fails to explicitly teach the first cathode assembly comprises a first magnet spaced apart from the first backing plate at a first distance and the second cathode assembly comprises a second magnet spaced apart from the second backing plate at a second distance, wherein the first magnet and second magnet are movable such that the first distance and second distance can be varied.
However, Wang (US 20170178877 A1), in the analogous art of multi-target sputtering, teaches each cathode may have an associated magnetron (first and second magnet) behind the cathode (para 0020), which inherently have a (first and second) distance from the backing plate. Wang and Daigo both teach similar target arrangements comprising magnetrons (Wang Fig. 3 – 102; Daigo Fig. 2A – 209). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the cathode magnet arrangement of Daigo with the cathode magnet arrangement of Wang because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).
Furthermore, Hong (US 20050133365 A1), in the analogous art of magnetron sputtering, teaches using a lift mechanism (124) to control the magnetron distance (magnets are movable such that the first and second distance can be varied) from the back of the target (para 0040; Fig. 4). Because Hong teaches that such magnetron lift mechanisms were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use magnetrons with lift mechanisms associated with each cathode of Daigo with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 4, the previous combination of Daigo, Otani, Shibamoto, Mullapudi, Wang, and Hong fails to explicitly teach the first and second magnet are configured to move the first and second magnet to decrease the first and second distance in order to increase the magnetic strength produced by the first and second magnet and to increase the first and second distance in order to decrease the magnetic field strength. 
However, the limitation merely states the intended use of the apparatus. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Wang teaches all of the claimed structural limitations, which is necessarily capable of moving the first and second magnet to decrease the first and second distance, which inherently increases the magnetic strength produced by the first and second magnet, and to increase the first and second distance, which inherently decreases the magnetic field produced by the first and second magnet.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-9 of copending Application No. 16/801631 (reference application ‘631). Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations are taught by the reference application claims.
Regarding claim 1, reference application ‘631 teaches a plurality of cathode assemblies including a first and second cathode assembly comprising first and second backing plates to support first and second targets, an upper shield below the plurality of cathode assemblies having a first shield hole having a diameter to expose the first cathode assembly and a second shield hole having a diameter to expose the second cathode assembly, and a controller configured to control rotation of the upper shield and to cause the chamber to alternately sputter material from the first target and the second target without rotating the upper shield (claim 1). Additionally, reference application ‘631 teaches the upper shield has a flat inside surface, except for a region between the first shield hole and the second shield hole (claim 4), and a raised area in the region between the first shield hole and the second shield hole, the raised area having a height greater than 1 cm from the flat inside surface and having a length greater than the diameter of the first shield hole and the diameter of the second shield hole (claims 4, 5).
	Regarding claim 2, reference application ‘631 teaches the raised area has a height sufficient so that during a sputtering process, the raised area prevents material sputtered from the first target from being deposited on the second target and vice versa (claim 4).
	Regarding claim 3, reference application ‘631 teaches a first magnet spaced apart from the first backing plate at a first distance and the second cathode assembly comprises a second magnet spaced apart from the second backing plate at a second distance, wherein the first and second magnets are movable such that the first distance and second distance can be varied (claim 6).
	Regarding claim 4, reference application ‘631 teaches the first and second magnet are configured to be moved to decrease the first distance and second distance to increase the magnetic field strength produced by the first magnet and second magnet and to increase the first distance and the second distance to decrease magnetic field strength produced by the magnets (claim 7).
	Regarding claim 5, reference application ‘631 teaches the first target comprises molybdenum and the second target comprises silicon adjacent the first target, the PVD chamber further comprising a third cathode assembly including a third backing plate to support a third target adjacent to the second target during a sputtering process and a fourth cathode assembly including a fourth backing plate configured to support a fourth target adjacent the first target and the third target (claims 2, 8, 9).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the provisional non-statutory double patenting rejection set forth in this office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the closest prior art to the claimed invention is Daigo (US 20140360863 A1) in view of Otani (US 20120164354 A1), Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), and Hosoya (US 20060237303 A1). Hosoya (US 20060237303 A1) teaches alternately sputtering molybdenum and silicon targets. However, the aforementioned references fail to explicitly teach the first target comprises molybdenum and the second target comprises silicon and is adjacent to the first target, and further comprising a third cathode assembly having a third target adjacent to the second target and a fourth cathode assembly having a fourth target adjacent to the third target and first target. Wang (US 20170178877 A1) teaches a third cathode assembly including a third backing plate supporting a third target adjacent the second target and a fourth cathode assembly including a fourth backing plate supporting a fourth target. However, there is no teaching, suggestion, or motivation to modify the chamber of Daigo such that a third and fourth target are positioned between the first and second targets such that the second target is adjacent to the first target, the third target is adjacent to the second target, and the fourth target is adjacent to the third and first targets. Therefore, claim 5 contains allowable subject matter.
Claims 6-8 depend on claim 5 and thus would be allowable for the same reasons.
Claims 9-11 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, the closest prior art to the claimed invention is Daigo (US 20140360863 A1), Otani (US 20120164354 A1), Hosoya (US 20060237303 A1), Shibamoto (US 20110168545 A1), Mullapudi (US 20060231388 A1), and Yoshikawa (US 20050186485 A1). Daigo teaches a PVD chamber comprising a plurality of cathode assemblies including a first cathode assembly including a first backing plate supporting a first target and a second cathode assembly including a second backing plate supporting a second target and adjacent to the first target. Daigo also teaches an upper shield below the plurality of cathode assemblies having a first shield hole and positioned on the upper shield to expose the first target and a second shield hole having a diameter and positioned on the upper shield to expose the second target when the upper shield is in a first position. Daigo also teaches alternately sputtering two targets without rotating the upper shield. Furthermore, Hosoya teaches alternately sputtering molybdenum and silicon targets. Otani teaches a controller for rotating a shield with shield holes and sputtering targets. Shibamoto teaches a raised area in the region between the first shield hole and the second shield hole, the raised area having a length greater than the diameter of the first shield hole and the diameter of the second shield hole. Mullapudi teaches a raised area having a height greater than 1 cm. Yoshikawa teaches using a dummy target to sputter a single target without contamination in a two-target system.
However, the aforementioned combination fails to explicitly teach the upper shield is rotatable to allow the controller to cause rotation of the first shield hole to expose the first target, the second target, and the third target when the upper shield is rotated to different rotational positions and the second shield hole to expose the second target, fourth target, and first target when the upper shield is rotated to the different positions. Furthermore, there is no teaching, suggestion, or motivation to modify the aforementioned references to meet the claim limitations. Therefore, claim 9 is allowed.
Claims 10-11 depend on claim 9 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pg. 9, filed 02/22/2022, with respect to claim 9 have been fully considered and are persuasive.  The rejection of 11/22/2021 has been withdrawn. 
Applicant’s arguments, see pg. 7-9, filed 02/22/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Daigo (US 20140360863 A1) and Otani (US 20120164354 A1).
Daigo is cited to teach alternately sputtering two different target materials through a shield with holes corresponding to each target as well as rotating the shield to cover the targets for a pre-sputtering process. Otani is relied upon to teach the controller for rotating the shield and sputtering the targets.
Applicant’s argument regarding Yoshikawa is moot because it is no longer relied upon in the rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797